Order reversed on the facts, with ten doEars costs and disburse*683ments, and motion granted to serve an amended complaint alleging specifically when, where and how the notes were severally presented for payment on payment of all costs to date of renewed motion to amend including ten dollars costs of such motion. The interests of justice require the granting of the motion in order that the substantial rights of the parties may be presented for determination at a trial. All concur. (The order denied permission to serve an amended complaint in an action against the indorser of two notes.)